Exhibit 10.34

 

 

Loan No. RX0024T6C

 

THIRD AMENDMENT TO

PROMISSORY NOTE AND SUPPLEMENT

(Revolving Term Loan)

 

THIS THIRD AMENDMENT TO PROMISSORY NOTE AND SUPPLEMENT (this "Amendment"), is
entered into as of March 7, 2017, between TIDEWATER UTILITIES, INC., a Delaware
corporation (the "Company"), and CoBANK, ACB, a federally chartered
instrumentality of the United States ("CoBank").

 

BACKGROUND

 

The Company and CoBank are parties to a Promissory Note and Supplement
(Revolving Term Loan Supplement) dated as of March 19, 2009, and number
RX0024T6, as amended by a First Amendment to Promissory Note and Supplement
dated as of August 31, 2011, and a Second Amendment to Promissory Note and
Supplement dated as of October 15, 2014 (collectively, the “Supplement”). The
parties now desire to amend the Supplement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

SECTION 1. Defined Terms. All capitalized terms used herein and not defined
herein shall have the meanings given to those terms in the Supplement or in the
“MLA” (as defined in the Supplement).

SECTION 2. Amendments. Section 3 of the Supplement is hereby amended and
restated to read as follows:

Term. The term of the Commitment shall be from the date hereof, up to and
including November 30, 2020, or such later date as CoBank may, in its sole
discretion, authorize in writing.

SECTION 3. Representations and Warranties. To induce CoBank to enter into this
Amendment, the Company represents and warrants that: (A) except for such as have
been obtained, are in full force and effect, and are not subject to appeal, no
consent, permission, authorization, order or license of any governmental
authority or of any party to any agreement to which the Company is a party or by
which it or any of its property may be bound or affected, is necessary in
connection with the execution, delivery, performance or enforcement of this
Amendment; (B) the Company is in compliance with all of the terms of the Loan
Documents, and no Default or Event of Default exists; and (C) this Amendment has
been duly authorized, executed and delivered by the Company, and creates legal,
valid, and binding obligations of the Company which are enforceable in
accordance with their terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
rights of creditors generally. Without limiting (B) above, the Company
represents and warrants that it is in compliance with all notice provisions of
the Loan Documents, including, without limitation, the requirement to notify
CoBank of the commencement of material litigation and of certain environmental
matters.

SECTION 4. Confirmation. Except as amended hereby, the Supplement shall remain
in full force and effect as written.

SECTION 5. Counterparts and Electronic Delivery. This Amendment may be executed
in counterparts (and by different parties in different counterparts), each of
which shall constitute an original, and all of which when taken together shall
constitute a single agreement. In addition, this Amendment may be delivered by
electronic means.

 

(Signature page(s) follow)

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers as of the date shown above.

CoBANK, ACB   TIDEWATER UTILITIES, INC.           By: /s/Christen Spencer   By:
/s/A. Bruce O’Connor           Title: Assistant Corporate Secretary   Title:
Treasurer

 

 

 

 

 

 

 

 

 

 

 

(Signature page to the Third Amendment to

Promissory Note and Supplement (Revolving Term Loan Supplement)

 



 

 

